Matter of Cromwell (Commissioner of Labor) (2022 NY Slip Op 02473)





Matter of Cromwell (Commissioner of Labor)


2022 NY Slip Op 02473


Decided on April 14, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 14, 2022

533803
[*1]In the Matter of the Claim of Monique Cromwell, Appellant. Commissioner of Labor, Respondent.

Calendar Date:March 18, 2022

Before:Garry, P.J., Aarons, Pritzker, Ceresia and McShan, JJ.

Monique Cromwell, Ellenville, appellant pro se.
Letitia James, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 25, 2021, which dismissed claimant's appeal from a decision of the Administrative Law Judge as untimely.
By decision dated December 14, 2020, an Administrative Law Judge (hereinafter ALJ) ruled, among other things, that claimant was ineligible to receive benefits during a particular time period because she was not totally unemployed. Claimant appealed the ALJ's decision by letter dated January 29, 2021. The Unemployment Insurance Appeal Board informed claimant that her appeal was untimely but that it would review her request to determine whether good cause had been shown for the delay. By decision filed February 25, 2021, the Board dismissed claimant's appeal, finding that the appeal was untimely and that claimant failed to provide any explanation for the delay. This appeal by claimant ensued.
We affirm. "Labor Law § 621 (1) provides that an appeal to the Board from a decision of an ALJ must be made within 20 days of the mailing or personal delivery of the decision, and this time requirement is strictly construed" (Matter of Page [Commissioner of Labor], 152 AD3d 857, 858 [2017] [internal quotation marks and citations omitted]; accord Matter of Watts [Commissioner of Labor], 179 AD3d 1379, 1379 [2020]; see Matter of Paladino [Commissioner of Labor], 140 AD3d 1496, 1496-1497 [2016]). The record reflects that claimant neither appealed the ALJ's decision within the statutory time period nor offered any explanation for the delay. Accordingly, the merits of the ALJ's decision are not properly before us, and the Board's dismissal of claimant's appeal as untimely will not be disturbed (see Matter of Sainpaulin [Commissioner of Labor], 186 AD3d 1853, 1853 [2020]; Matter of Watts [Commissioner of Labor], 179 AD3d at 1379; Matter of Paladino, 140 AD3d at 1497).
Garry, P.J., Aarons, Pritzker, Ceresia and McShan, JJ., concur.
ORDERED that the decision is affirmed, without costs.